       Case 1:20-cv-03764-GHW-KNF Document 40 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
DAMIQUE FENNELL,                                           :

                                     Petitioner,            :

                            -against-                       :             ORDER

TIMOTHY MCCARTHY, Superintendent                            :     20-CV-3764 (GHW) (KNF)
of Auburn Correctional Facility,
                                                            :
                                      Respondent.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         The petitioner, proceeding pro se, filed a petition under 28 U.S.C. § 2254 for a writ of habeas

corpus. On February 24, 2021, the Court vacated its February 8, 2021 Memorandum and Order

denying the petitioner’s request to stay the petition so he can exhaust his ineffective assistance of

appellate counsel claim in state court, noting that the Court will consider the petitioner’s January 25,

2021 reply, attached to his February 14, 2021 letter, in determining the motion to stay. Docket Entry

No. 36. In the February 14, 2021 letter the petitioner asserted

         that if you chose to deny my petition to [hold the petition] in abeyance, I [a]m going to
         abandon this petition. The issues that have been raised in this petition have no merit.
         I have to go exhaust my state claims so again, if you still choose to deny my stay [t]hen
         I don’t want this petition heard because I want nothing to do with these meritless points
         that my “free’”attorney raised in the state.

         Docket Entry No. 35.

On March 16, 2021, the Court denied the petitioner’s request to stay the petition. Docket Entry No.

39. The petitioner shall inform the Court, on or before March 31, 2021, whether he still wishes to
      Case 1:20-cv-03764-GHW-KNF Document 40 Filed 03/17/21 Page 2 of 2




dismiss his petition pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

            The Clerk of Court is directed to mail a copy of this Order to the petitioner.

Dated: New York, New York
       March 17, 2021                                  SO ORDERED:
